Citation Nr: 0619196	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  02-17 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a disability of the 
eyes.

5.  Entitlement to service connection for diabetes mellitus, 
type II, on a direct basis and as secondary to herbicide 
exposure.

6.  Entitlement to service connection for the residuals of 
venereal disease, other than condylomata acuminata.

7.  Entitlement to service connection for disability of the 
left foot.

8.  Entitlement to service connection for hypertension.  

9.  Entitlement to service connection for hemorrhoids.

10.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for low 
back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel

INTRODUCTION

The veteran had active military service from July 1967 to 
June 1978. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions dated May 2000, June 2001, and 
February 2002 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The veteran was afforded a personal hearing at the RO before 
the undersigned Veterans Law Judge in September 2005.  A 
transcript of the hearing is associated with the claims 
folder.  At the time of his personal hearing, the veteran 
submitted additional evidence (private medical reports and 
records).  The veteran's submission of this evidence included 
a waiver of initial RO review of the new evidence.  The 
evidence will therefore be considered in this decision.  38 
C.F.R. § 20.1304 (2005).

The issues of entitlement to service connection for the 
residuals of venereal disease, other than condylomata 
acuminate, and service connection for left foot disability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss did not manifest in service or 
within one year of service discharge, and no medical evidence 
has been presented establishing a nexus between the veteran's 
active service and his current bilateral hearing loss.  

2.  The veteran's current tinnitus disability did not 
manifest in service, and no medical evidence has been 
presented establishing a nexus between the veteran's active 
service and his current tinnitus.

3.  The preponderance of the evidence is against the finding 
that the veteran has been diagnosed as having PTSD.

4.  The veteran has not submitted any medical evidence 
showing the diagnosis of any disability of the eyes.  

5.  There is no competent medical evidence establishing a 
current diagnosis of diabetes mellitus, type II.

6.  Hypertension did not manifest in service or within one 
year of service discharge, and no medical evidence has been 
presented establishing a nexus between any incident, disease, 
or sickness occurring in service and the veteran's current 
cardiovascular disability.

7.  The evidence of record establishes that the veteran's 
hemorrhoids had their onset during his active military 
service.

8.  In a decision dated in August 1979, the RO determined 
that service connection for low back disability was not 
warranted because there was no evidence establishing a 
diagnosis of a current disability of the low back and no 
chronic back disorder in service; the decision was not 
appealed.

9.  The evidence received since the August 1979 decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and is so significant that it 
must be considered to fairly decide the merits of the claim 
for service connection for low back disability.

10.  The veteran has not submitted any medical evidence 
showing the diagnosis of a chronic disability of the lumbar 
spine.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a) (2005).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

3.  PTSD was not incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2005).

4.  A disability of the eyes was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).

5.  Diabetes mellitus, type II, was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a),(e) (2005).

6.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a) (2005).

7.  The criteria to establish service connection for 
hemorrhoids have been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

8.  The August 1979 rating action denying service connection 
for low back disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005). 

9.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

10.  Low back disability was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

By letters dated in February 2001, December 2001, and March 
2004, the RO advised the veteran of the essential elements of 
the VCAA.  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claims for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  The February 2001, December 2001, and March 2004 
letters therefore provided notice of the first three elements 
that were discussed above. 

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element" (i.e., 
tell the claimant to provide any relevant evidence in his or 
her possession), the Board finds that he was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
the claim on appeal.  The February 2001, December 2001, and 
March 2004 letters specifically informed the veteran of the 
type(s) of evidence that would be relevant to his claims for 
service connection and that it was his "responsibility" to 
make sure that VA received all requested records that were 
not in the possession of a Federal department or agency.  
When considering these letters, the Board finds that the 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims on appeal.  
He has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to the VA notice.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Here, the veteran was not provided notice regarding the 
rating criteria of the claimed disabilities or effective 
dates of awards.  However, the veteran is not prejudiced by 
the lack of such notice, as it becomes significant only when 
there is a grant of compensation and not, as here, when the 
claim for service connection for hearing loss, tinnitus, 
PTSD, a disability of the eyes, diabetes mellitus, 
hypertension, and low back disability have been denied.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
there is no prejudice in the Board granting service 
connection for hemorrhoids because the question of the rating 
assigned to the disabilities and the effective date of the 
award is being returned to the RO for its initial 
consideration. 

On March 31, 2006, the Court issued Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. March 31, 2006), which establishes new 
VCAA content notice requirements for new and material 
evidence claims.  An appellant attempting to reopen a 
previously adjudicated claim must now be notified of the 
elements of his claim and of the definition of "new and 
material evidence."  The RO's December 2001 notice letter 
failed to adequately provide notice of the elements of new 
and material evidence to reopen the veteran's claim for 
service connection for low back disability.  However, there 
is no prejudice in this omission because the Board has 
reopened the veteran's claim for service connection and is 
considering the claim on its merits.

The Board also finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006).  Although full VCCA-
complying notice was not provided prior to the initial 
adjudication of this claim, the veteran had ample opportunity 
to respond, supplement the record, and participate in the 
adjudicatory process after the notice was given, and the case 
was then readjudicated by the RO.

Service medical records are contained in the claims folder.  
Treatment records have been obtained by VA and non-VA health 
care providers including, but not limited to, G.K. Barbin, 
M.D., J.C. Littrell, D.P.M., the DePaul Center, and the VA 
Central Texas Health Care System.  A decision from the Social 
Security Administration (SSA) pertaining to the veteran's 
claim for disability benefits, and the medical evidence 
(reports and records) the SSA considered in making its 
decision, are of record.  The veteran has not identified any 
additional outstanding medical records that would be 
pertinent to the claim on appeal.  The veteran has been 
afforded multiple  VA examinations for the purpose of 
determining the nature and etiology of his claimed 
disabilities.  The Board therefore finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b) (2005), 20.1102 (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran has not claimed that VA 
has failed to comply with the notice requirements of the 
VCAA.

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular disease (including hypertension), diabetes, or 
sensorineural hearing loss becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2005).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2005).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §3.102 (2005).

Hearing loss and tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).

The report of a June 2003 VA audiology examination showed an 
average loss of 48 decibels in the right ear and a loss of 58 
decibels in the left ear.  The examination report also shows 
complaints of recurrent tinnitus.  Current bilateral hearing 
loss for VA purposes and a diagnosis of tinnitus have 
therefore been established.  

During service, the veteran had multiple hearing 
examinations.  Service department audiometric readings prior 
to October 31, 1967, must be converted from American 
Standards Association (ASA) units to International Standard 
Organization (ISO) units.  As converted, a pre-induction 
audiological evaluation performed in December 1966 showed 
that pure tone thresholds in the right ear at 500, 1000, 
2000, and 4000 Hertz were 20, 5, 5, and 5, respectively.  
Pure tone thresholds in the left ear at 500, 1000, 2000, and 
4000 Hertz were 30, 10, 5, and 5, respectively.  On discharge 
examination conducted in January 1978 showed that pure tone 
thresholds in the right ear at 500, 1000, 2000, and 4000 
Hertz were 5, 5, 5, and 5, respectively.  Pure tone 
thresholds in the left ear at 500, 1000, 2000, and 4000 Hertz 
were 10, 10, 15, and 15, respectively.  No findings were made 
with respect to complaints of hearing loss and/or tinnitus 
throughout the veteran's active service.  A VA examination 
conducted in August 1979 was also negative in this respect.  
Post-service medical evidence of hearing loss and tinnitus is 
first documented in 2003, which is approximately 25 years 
post service.  

In sum, the Board finds that there is no evidence of hearing 
loss for VA purposes shown in service or within one year of 
service discharge.  There is also no evidence of tinnitus in 
service.  The threshold question therefore is whether there 
is sufficient medical evidence to establish an etiological 
link between the veteran's current hearing loss and tinnitus 
and his active service, to include noise exposure in service.  
The medical evidence preponderates against this aspect of the 
veteran's claim.

The report of the June 2003 VA examination indicated that the 
veteran's hearing loss and tinnitus were not service related.  
Noting that his hearing was normal at service discharge, and 
that he had a post-service history of occupational noise 
(factory work), the examiner opined that the veteran's 
current hearing loss and tinnitus had their onset after 
service.  The veteran has not proffered any competent medical 
evidence that contradicts this conclusion.  A September 2005 
statement from Dr. Barbin indicates that the veteran gave a 
history of hearing problems since service.  This statement is 
insufficient to serve as competent medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a mere 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional).

The Board acknowledges the veteran's personal assertions that 
his hearing loss and tinnitus are the result of in-service 
acoustic trauma.  However, the Board notes that as a layman, 
the veteran has no competence to give a medical opinion on 
the diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions of medical diagnosis or etiology cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

PTSD

Eligibility for a PTSD service connection award requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (2005).

Although the law does not require a "clear" diagnosis of 
PTSD, legal authority does necessitate the specific criteria 
that a PTSD diagnosis must be established in accordance with 
38 C.F.R. § 4.125(a), which mandates that for VA purposes, 
all mental disorder diagnoses must conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  In 
this regard, the Board notes that the Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV in the May 1994 first printing as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  
Specifically, the Court took notice of the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involve intense fear, 
helplessness, or horror).  Hence, the Court noted that a more 
susceptible person could have PTSD under the DSM-IV criteria 
given his or her exposure to a traumatic event that would not 
necessarily have the same effect on "almost everyone." Cohen 
v. Brown, 10 Vet. App. 128, 140-141 (1997).

Significantly, in the present case, the veteran has not been 
diagnosed with PTSD. VA outpatient records document treatment 
for alcohol dependence and a depressive disorder.  The 
records are conspicuously absent any diagnosis of PTSD.  
Indeed, when he was examined in June 2003, the VA examiner 
specifically determined that the veteran "does not meet the 
full DSM-IV criteria for PTSD."  He was instead diagnosed as 
having a depressive disorder and alcohol dependence.  

The Board recognizes that a September 2005 statement from Dr. 
Barbin indicated that the veteran suffered from PTSD.  
However, closer scrutiny of the statement shows that Dr. 
Barbin was only quoting a history provided to him by the 
veteran rather than makin any type of diagnosis or medical 
opinion.  The September 2005 statement therefore has no 
probative value in establishing that the veteran has a 
current diagnosis of PTSD.  See LeShore v. Brown.  Without 
there being a current medical diagnosis, the claim for 
service connection for PTSD must fail.  See Cohen v. Brown.

Eyes

Service medical records are essentially negative for 
complaints, treatment, or diagnosis of a disability of the 
eyes.  In January 1969, the veteran was examined following 
complaints relating to "reading problems."  He had a 
negative pathology on examination.  Subsequent examinations 
conducted in March 1972 and January 1978 indicated that the 
veteran's general eye and opthalmoscopic examinations were 
normal.  His vision was also found to be 20/20 uncorrected in 
both eyes.

Post-service medical records are also conspicuously absent 
any findings of a current disability of the eyes.  An August 
2001 pre-operative assessment indicated that the veteran's 
sight was within normal limits.  

The veteran testified in September 2005 that he was seen in 
the 1980s to get his eyes/glasses readjusted, but that 
nothing came of it.  He also stated that he was issued 
reading glasses in service.  Notwithstanding the fact that 
the service medical records are negative for findings of the 
veteran being issued corrective eyewear in service, the Board 
notes that conditions such myopia and hyperopia are 
considered congenital or developmental defects not considered 
diseases or injuries within the regulations.  See 38 C.F.R. § 
3.303(c) (2005).

Diabetes mellitus, type II

As previously noted, service connection may be granted if the 
evidence demonstrates that a current disability resulted from 
an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be presumed, for 
certain chronic diseases, such as diabetes mellitus, which 
develop to a compensable degree (10 percent for diabetes 
mellitus) within a prescribed period after discharge from 
service (one year for diabetes mellitus), even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by probative evidence to the 
contrary. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005). 

Further, if a veteran was exposed to a herbicide agent during 
active military, naval, or air service, Type II diabetes 
mellitus shall be service-connected if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also 
satisfied.  

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era. See 38 U.S.C.A. § 1116(f) (West 2002) and 38 
C.F.R. § 3.307(a)(6)(iii)).  Thus, a presumption of service 
connection arises for a Vietnam era veteran (presumed exposed 
to herbicides, including Agent Orange) who later develops one 
of the conditions listed above.

Service connection for disability claimed as due to exposure 
to Agent Orange also may be established by showing that a 
disorder resulting in disability or death is, in fact, 
causally linked to such exposure.  See Combee v. Brown, 34 
F.3d 1039, 1044 (Fed. Cir. 1994).

Considering the pertinent evidence of record in light of the 
above-cited criteria, the Board finds that the current record 
presents no basis for a grant of service connection for Type 
II diabetes mellitus.

Initially, the Board notes that the veteran served in the 
Republic of Vietnam during the Vietnam Era.  He is therefore 
entitled to a presumption of Agent Orange exposure.  He also 
claims service connection for Type II diabetes mellitus, 
which is one of the enumerated conditions for which 
presumptive service connection due to Agent Orange exposure 
is available.  However, in the present case, service 
connection may not be granted, on any basis, because the 
competent evidence simply fails to establish any finding or 
diagnosis of Type II diabetes mellitus.

Neither diabetes mellitus nor any evidence of elevated blood 
sugar was present in service.  Urine tests conducted in 
December 1966, August 1970, March 1972, May 1976, and January 
1978 were all negative for sugar/glucose.  There is also no 
evidence of Type II diabetes mellitus within one year post- 
service.  Moreover, notwithstanding a December 2002 VA 
outpatient record showing that the veteran was prescribed 
diabetic shoes, there is no competent evidence that 
establishes that the veteran has, or ever has had, Type II 
diabetes mellitus.  None of the veteran's in-service or post-
service medical records establishes the presence of Type II 
diabetes mellitus.  On the contrary, the aforementioned 
December 2002 record clearly indicated that the veteran 
stated he was "not a diabetic."  A negative history for 
diabetes is also recorded in VA outpatient records dated in 
August 2001, February 2003 and May 2003. 

The Board's attention is drawn to Dr. Barbin's September 2005 
statement. Dr. Barbin indicated that the veteran was 
diagnosed as having diabetes at service discharge in 1978.  
Again, the Board observes that the statement by Dr. Barbin 
appears to be based on a history provided to him by the 
veteran without any enhancement.  Such evidence, as 
previously discussed, does not amount to competent evidence.  
See LeShore v. Brown.  In this regard, the Board notes that 
previous reports received from Dr. Barbin in December 1998, 
October 2002, and March 2004 are absent any findings 
pertaining to a diagnosis of diabetes mellitus.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Hence, in the absence of proof of the currently 
claimed disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Here, the claim for service connection for diabetes 
mellitus, type II, must be denied because the first essential 
criterion for the grant of service connection-competent 
evidence of the disability for which service connection is 
sought-is not met.

Hypertension

Service medical records are silent for complaints, treatment, 
or diagnosis of hypertension.  The veteran's service 
enlistment examination indicated that this blood pressure was 
112/64.  At his discharge examination, the veteran's blood 
pressure was 120/66.  His vascular system and heart were 
described as normal.  The condition of his heart was also 
normal.  Blood pressure of 110/74 was reported on VA 
examination in August 1979.

The Board has reviewed and considered medical records from 
Dr. Barbin and the VA Central Texas Health Care System.  
Dated between December 1998 and September 2005, those records 
document the veteran's treatment for multiple health 
problems, to include hypertension.  None of the records 
contained any findings relating the veteran's hypertension to 
his active military service.

As noted above, the service medical records fail to establish 
that hypertension was present during the veteran's active 
service.  The veteran does not contend otherwise.  Rather, he 
asserts that he was told by a medic that his blood pressure 
was elevated, and that he would need to watch it.  There is 
also no evidence of hypertension within one year of the 
veteran's service discharge.  The first documented evidence 
of hypertension is not recorded until December 1998, which is 
approximately 20 years post-service discharge.  The veteran 
has not proffered any evidence showing a diagnosis or 
treatment for hypertension prior to that time.

In sum, there is no evidence showing a diagnosis of 
hypertension in service or within one-year of the veteran's 
service discharge.  The veteran must therefore present 
medical evidence that establishes a medical nexus between his 
current hypertension and his active service.  Such evidence 
has not been presented.  The claim for service connection for 
hypertension must be denied.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claims 
for service connection for hearing loss, tinnitus, PTSD, a 
disability of the eyes, diabetes mellitus, and hypertension.

Hemorrhoids

The veteran contends that his current problem with 
hemorrhoids had its onset during his active military service.  
In this regard, service medical records document the 
veteran's diagnosis and treatment for hemorrhoids.  There are 
also multiple post-service findings pertaining to complaints 
of and treatment for hemorrhoids.  Included with the 
veteran's post-service medical evidence is a September 2005 
statement from Dr. Barbin indicating that the veteran has had 
hemorrhoids for numerous years, and that he has been treating 
himself with suppositories.  The veteran similarly testified 
in September 2005 that he has experienced recurrent 
hemorrhoids since his active service, and that he usually 
treated his hemorrhoid problem with over-the-counter 
medications rather than seeking professional medical 
attention.  Although there is a gap between the veteran's 
service discharge and the first documented post-service 
treatment for hemorrhoids, the Board will resolve the benefit 
of the doubt to the veteran in this case.  Service connection 
for hemorrhoids is warranted.

New & Material

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

The Board acknowledges that the regulation regarding new and 
material evidence was amended during the course of this 
appeal.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  This amendment to 
38 C.F.R. § 3.156(a) applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran's request to reopen his claim was filed prior to 
that date.  Therefore, the amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.   Justus 
v. Principi, 3 Vet. App. 510 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

Using the guidelines noted above, the Board finds that new 
and material evidence has been presented.  Hence, the claim 
concerning service connection for low back disability may be 
reopened.

Service connection for low back disability was originally 
denied in August 1979.  The RO observed at that time that 
service medical records documented that the veteran was seen 
on only one occasion for complaints of back pain in service, 
and that no diagnosis had been rendered at that time.  
Moreover, the RO indicated that an August 1979 VA examination 
was negative for evidence of a back disability.  The veteran 
did not perfect an appeal.  The August 1979 rating decision 
therefore became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

The evidence received by VA after the August 1979 decision 
includes an October 2002 report from Dr. Barbin.  In that 
report, Dr. Barbin diagnosed the veteran as having "chronic 
low back pain."  Dr. Barbin also appeared to link this 
diagnosis to the veteran's active service.  These findings 
are presumed credible.  See Justus v. Principi.  This 
evidence is not cumulative or redundant of the evidence 
previously of record.  This evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The October 2002 report from Dr. Barbin is 
therefore new and material; consequently, the claim for 
service connection for low back disability is reopened.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case provided the veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  The 
discussion in the statement of the case essentially 
considered the veteran's claim on the merits.  Additionally 
the veteran has provided argument addressing his claim on the 
merits.  Accordingly, the Board finds that the veteran would 
not be prejudiced by its review of the merits at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Records from the VA Central Texas Health Care System contain 
no findings pertaining to a chronic disability of the low 
back.  An October 2000 physical examination report indicated 
that the veteran had a full range of motion of the lumbar 
spine.  An April 2002 report from the SSA indicated that 
there was no evidence of the veteran having any type of low 
back problem.  

The previously referenced October 2002 report from Dr. Barbin 
is also absent any findings of treatment or diagnosis of low 
back disability.  Rather, Dr. Barbin only diagnosed the 
veteran as having chronic low back pain.  He did not identify 
or discuss any underling disability of the low back.  The 
Court has held specifically held that "pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  Thus, while being "new and 
material" to reopen the veteran's claim, the report from Dr. 
Barbin has little probative value when making a merits 
determination of the veteran's claim.  The report simply 
fails to establish a current diagnosis of a chronic 
disability of the low back.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (holding that in the absence of proof of 
a present disability, there can be no valid claim).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for low back disability and 
that, therefore, the provisions of § 5107(b) are not 
applicable.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for a disability of the 
eyes is denied.

Entitlement to service connection for diabetes mellitus, type 
II, on a direct basis and resulting from herbicide exposure 
is denied.

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for hemorrhoids is granted.

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for low back disability is granted.

Entitlement to service connection for low back disability is 
denied.


REMAND

Service medical records document treatment on multiple 
occasions for lesions and rashes of the genitalia.  The 
veteran is presently service connected for condylomata 
acuminata.  At his September 2005 personal hearing, the 
veteran submitted records from a venereal disease clinic that 
document treatment for open sores of the penis and 
complications related thereto.  There is no indication as to 
whether the veteran's current venereal complications are 
etiologically related to his service connected condylomata 
acuminate, an exacerbation of his condylomata acuminate, or 
an otherwise separate disease entity.  A VA examination is 
therefore warranted.  See Colvin v. Derwinski, 1 Vet. App. 
171 (1991) (the status of a disability is a medical 
determination which must be made from the records, without 
resort to independent medical judgment by the Board).

With respect to his claim for service connection for left 
foot disability, the veteran contends that his current left 
foot disability (plantar calluses) had its onset in service.  
He alternately argues that his left foot disability was 
caused by having to compensate for his service connected 
plantar calluses of the right foot.  Service medical records 
show that the veteran was seen for complaints of pain and/or 
calluses of both feet in July 1967, November 1967, and May 
1968.  An April 2000 VA examination diagnosed the veteran as 
having calluses of both feet.  In December 2000, the veteran 
underwent surgery for removal of a lesion of the left foot.  
In a letter dated in May 2001, Dr. Littrell reported that the 
veteran had been his patient from 1978 to 1998, and that he 
treated him for complaints of an neculated tyloma on the 
anterior of his left heel.  The records from Dr. Littrell 
would be probative to the issue on appeal.  The Board also 
finds that another VA examination is necessary to determine 
the nature and etiology of the veteran's left foot 
disability.

In light of the above, this case is REMANDED to the RO via 
the AMC for the following development:

1.  The RO should obtain a copy of the 
veteran's complete medical file from the 
VA Central Texas Health Care System since 
March 2004.

2.  The RO should attempt to obtain the 
complete veteran's treatment records from 
Dr. Littrell.  In so doing, the RO should 
request that a negative reply be given if 
the records are no longer available.

3.  The veteran should be afforded a VA 
examination in order to determine the 
nature and etiology of any venereal 
disease or the chronic residuals related 
thereto.  The claims folder should be 
made available to the examiner for review 
before the examination.  Any indicated 
tests and studies  should be conducted if 
the examiner deems it appropriate. 

The examiner should identify any 
disabilities of the genitourinary system 
to include venereal diseases and the 
chronic residuals related thereto  The 
examiner should also provide an opinion 
on whether there is a 50 percent 
probability or greater (as likely as not) 
that any current disorder affecting the 
genitourinary system is etiologically 
related to his active service including 
hi service connected condylomata 
acuminata. A discussion of the facts and 
the medical principles involved will be 
of considerable assistance to the Board.

4.  The veteran should be afforded a VA 
examination in order to determine the 
nature and etiology of any disability 
affecting the left foot. The claims 
folder should be made available to the 
examiner for review before the 
examination.  Any indicated tests and 
studies should be conducted if the 
examiner deems it appropriate. 

The examiner should identify all 
disabilities of the left foot.  The 
examiner should provide an opinion on 
whether there is a 50 percent probability 
or greater (as likely as not) that any 
current disorder affecting the left foot 
had its onset during the veteran's active 
military service or is otherwise 
etiologically related thereto.  The 
examiner should provide an opinion on 
whether there is a 50 percent probability 
or greater (as likely as not) that any 
current disorder affecting the left foot 
was caused or aggravated by the veteran's 
service connected plantar calluses of the 
right foot.  A discussion of the facts 
and the medical principles involved will 
be of considerable assistance to the 
Board.

5.  Following completion of the 
foregoing, if any benefit sought on 
appeal remains denied, the veteran and 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the May 2005 
SSOC, and discussion of all pertinent 
laws and regulations, not previously 
provided. Allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


